DECISION
The application of the above-named defendant for a review of the sentence of 5 years for Custodial Interference plus credit for time served, imposed on August 25, 1986, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to one (1) year in the Montana State Prison for Custodial Interference plus credit for time served.
Reasons for the Amendment are:
(1) The sentence imposed by sentencing judge is disproportionate to what the Co-Defendant received.
(2) This Court felt it should have been a County Jail Sentence in the first place.
We wish to thank Les Ocks of the Montana Defender Project for his assistance to the Defendant and to this Court.
*12SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Douglas Harkin, Judges.